Case: 17-50666       Document: 00514489719         Page: 1     Date Filed: 05/29/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                          United States Court of Appeals

                                     No. 17-50666
                                                                                   Fifth Circuit

                                                                                 FILED
                                   Summary Calendar                          May 29, 2018
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                  Plaintiff - Appellee

v.

MANUEL CABEZUELA, JR.,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:17-CR-364-1


Before BARKSDALE, OWEN, and WILLETT, Circuit Judges.
PER CURIAM: *
       Manuel Cabezuela, Jr., challenges two components of the written
judgment following his two controlled-substances guilty-plea convictions, in
violation of 21 U.S.C. §§ 841 and 846: a $500 fine; and a supervised-release
condition concerning a halfway house. We lack jurisdiction to consider either
challenge.




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-50666      Document: 00514489719      Page: 2    Date Filed: 05/29/2018


                                  No. 17-50666

      Cabezuela pleaded guilty without a plea agreement to the two offenses.
The district court imposed concurrent, within-Guidelines sentences of 100
months’ imprisonment and four years’ supervised release. At sentencing, the
court’s oral pronouncement of sentence included, inter alia: (1) a $500 fine,
payable through a payment plan; and (2) a supervised-release condition
requiring that, if Cabezuela is released from prison in the El Paso, Texas, area
and has no other suitable residence, he is to reside in a halfway house and
comply with the facility’s terms, conditions, and rules.
      Deviating from those statements at sentencing, the written judgment
required the $500 fine to be paid immediately. Cabezuela was also required to
contribute a portion of his income to the halfway house should he become a
resident.
      Cabezuela      challenges   these   two    deviations    between    the   oral
pronouncement at sentencing and the written judgment. “Whether an appeal
is moot [or ripe] is a jurisdictional matter, since it implicates the Article III
requirement that there be a live case or controversy.”            United States v.
Ramirez-Gonzalez, 840 F.3d 240, 243 (5th Cir. 2016) (internal quotation
omitted). Questions of mootness and ripeness are reviewed de novo. Id.;
United States v. Magana, 837 F.3d 457, 459 (5th Cir. 2016).
      Regarding the fine, the district court, during this appeal, granted the
Government’s unopposed motion to amend the judgment, deleted the
requirement that the fine be paid immediately, and established a payment
schedule. Therefore, in the amended judgment, the court provided Cabezuela
the relief he requested for that issue.         Accordingly, it is moot because,
obviously, “it [is] impossible for th[is] court to grant any effectual relief” to
Cabezuela, Ramirez-Gonzalez, 840 F.3d at 244; and his challenge to his $500
fine must be dismissed for lack of subject-matter jurisdiction, United States v.



                                          2
    Case: 17-50666    Document: 00514489719     Page: 3   Date Filed: 05/29/2018


                                 No. 17-50666

Shartzer, 705 F. App’x 265, 271 (5th Cir. 2017) (dismissing challenge to
supervised-release conditions as moot where deviations in written judgment
were deleted in an amended judgment pursuant to an unopposed motion by
the Government); United States v. Miller, 343 F. App’x 973, 973–74 (5th Cir.
2009) (same).
      Concerning the halfway-house condition, Cabezuela’s challenge is not
ripe. The possibility he will reside in the halfway house and pay a portion of
his income while there is too dependent on uncertain future events to be ripe
for review; it is impossible to determine if he will be released in the El Paso
area, if he will have an alternative place to stay, or if he will have income to
contribute to the halfway house. Magana, 837 F.3d at 459. Importantly,
Cabezuela did not submit a reply brief in response to the Government’s
position on this point. See United States v. Stone, 291 F. App’x 684, 685 (5th
Cir. 2008) (appeal dismissed for lack of jurisdiction where appellant did not
address jurisdiction in his opening brief and did not file a reply brief).
Accordingly, Cabezuela’s challenge to this supervised-release condition is not
ripe, and must also be dismissed for lack of jurisdiction. Magana, 837 F.3d at
459–60.
      DISMISSED.




                                       3